PER CURIAM.
This cause is before us on petition of twenty-five members in good standing of the Florida Bar pursuant to Integration Rule, article XIII (Amendments), to amend Integration Rule, article VIII (dues). We have jurisdiction. Art. V, § 15, Fla.Const.
Petitioners seek to revamp the procedure whereby active members of the Bar approve or disapprove of increases in their annual dues. Current practice calls for a vote of those members physically present at an annual meeting. Fla. Bar Integr. Rule, Art. VIII, § 1. Petitioners propose a vote by secret mail ballot of the active members of the Bar. They are joined in their request by the Florida Government Bar Association, the Tallahassee Bar Association, and individual members of the Florida Bar.
After thorough consideration of the petition and briefs and after hearing oral argument, it is ordered that the petition be and the same is hereby denied.
ENGLAND, C. J., and BOYD, OVER-TON, ALDERMAN and McDONALD, JJ., concur.
SUNDBERG, J., concurs specially with an opinion, with which ENGLAND, C. J., concurs.
ADKINS, J., dissents with an opinion.